NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                   No. 11-4508
                                  _____________

                          UNITED STATES OF AMERICA

                                         v.

                 LORD BEYAH, a/k/a Chance Burgess, a/k/a Tariq

                                     Lord Beyah,
                                              Appellant
                                  ______________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                      (D.C. Crim. No. 11-cr-00402-001)
                 District Judge: Honorable Robert B. Kugler
                                ____________

                    Submitted Under Third Circuit LAR 34.1(a)
                               September 14, 2012
                                 ____________

               Before: SCIRICA, ROTH and BARRY, Circuit Judges

                         (Opinion Filed: September 28, 2012)
                                   ____________

                                     OPINION
                                   ____________

BARRY, Circuit Judge

     Appellant Lord Beyah (“Beyah”) appeals the judgment of the District Court
sentencing him to 235 months’ imprisonment for robbery of a post-office. His counsel,

Christopher O’Malley, has filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no non-frivolous issues for

appeal. We will grant the motion to withdraw and affirm the judgment of sentence.

                                              I.

       On July 14, 2010, Beyah entered a post office in Mizpah, New Jersey. He leapt

over the counter, confronted the lone post office employee (a female victim, C.D.) with a

knife, and demanded money. When C.D. attempted to flee, Beyah caught her and forcibly

dragged her back to the post office by her hair. A struggle ensued, during which C.D.

managed to grab the knife blade, separate it from the handle, and stab Beyah in his leg. In

the process, however, C.D. cut her hand badly and suffered permanent injuries as a result.

Beyah then fled with less than $100 in cash from the post office. A subsequent

investigation linked him to the crime through DNA evidence. He was ultimately

apprehended and gave a written confession to the robbery.

       Beyah waived indictment and, pursuant to a plea agreement, pleaded guilty to a

one-count information charging him with assault of a postal employee during a robbery in

violation of 18 U.S.C. § 2114(a). As part of the plea agreement, the parties stipulated that

(1) Beyah qualified as a career offender, and (2) the total offense level, after a three point

reduction for acceptance of responsibility, was 31. The parties also waived the right to

file any appeal challenging a sentence that was within the guideline range that resulted

                                              2
from this agreed offense level.

       The case proceeded to sentencing on December 2, 2011. The District Court

calculated a guideline range of 188 to 235 months. The Court heard from the husband of

the victim, who attested to the physical and psychological harm C.D. had suffered as a

result of the attack. The Court ultimately sentenced Beyah to the top of the guideline

range, 235 months, considering the violent and heinous nature of the crime, and Beyah’s

extensive criminal history. Beyah timely filed a pro se appeal and brief.

                                            II.

       Under Anders v. California, if appellate counsel “finds his case to be wholly

frivolous, after a conscientious examination of it, he should so advise the court and

request permission to withdraw. That request must, however, be accompanied by a brief

referring to anything in the record that might arguably support the appeal.” 386 U.S. 738,

744 (1967). “The Court’s inquiry when counsel submits an Anders brief is thus twofold:

(1) whether counsel adequately fulfilled the rule’s requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001). With respect to the first requirement:

       The duties of counsel when preparing an Anders brief are (1) to satisfy the
       court that counsel has thoroughly examined the record in search of
       appealable issues, and (2) to explain why the issues are frivolous. Counsel
       need not raise and reject every possible claim. However, at a minimum, he
       or she must meet the “conscientious examination” standard . . . .

Id. With respect to our independent review of the record for non-frivolous issues, we

                                             3
generally confine our scrutiny to those portions of the record identified by an adequate

Anders brief, and the appellant’s pro se filings. See id. at 301.

       Reviewing the Anders brief together with the record, we conclude that counsel has

satisfied his obligation to conduct a “conscientious examination” of the case. Likewise,

our own independent analysis of the record reveals no error in Beyah’s guilty plea or

sentence. The District Court ensured that Beyah’s guilty plea (including the waiver of

appellate rights) was knowing and voluntary, and thoroughly complied with the

requirements of Federal Rule of Criminal Procedure 11 during the plea colloquy. There

are no appealable issues with respect to Beyah’s sentence because he agreed to the

guideline calculation used by the Court, and further agreed that a sentence within the

guideline range for the stipulated offense level was reasonable. Beyah waived his right to

appeal a sentence within that range. Even if he had not waived his right to appeal,

however, a challenge to the sentence would still be frivolous because there was no error

in the sentencing procedure followed, and the sentence is substantively reasonable in light

of the nature of the offense, and the need for deterrence given Beyah’s extensive and

troubling criminal history.

       The specific arguments raised in Beyah’s pro se brief are patently without merit.

First, Beyah challenges his classification as a career offender and argues that the District

Court should have departed downward from the career offender range. But Beyah

explicitly consented to that classification in his plea agreement, and promised not to argue

                                              4
for a departure or variance at sentencing. During the sentencing, he also personally

admitted to each of the elements of career offender status, including three prior drug

convictions. Second, Beyah argues that his trial counsel was ineffective for various

reasons. Ineffective assistance of counsel claims, however, are generally improper on

direct appeal, especially where (as here) an evidentiary hearing would be necessary to

evaluate the merits of the claim. See, e.g., United States v. Thornton, 327 F.3d 268, 271-

72 (3d Cir. 2003). In any case, his primary contention—that defense counsel promised

him his federal sentence would run concurrently with a previously-imposed state

sentence—is undermined by the plea colloquy, during which he stated under oath that no

one had promised him a specific sentence. In sum, neither Beyah’s brief nor our own

review of the record reveals any non-frivolous issue for appeal.

                                             III.

       For the foregoing reasons, we will affirm the judgment of sentence. We also find,

pursuant to Third Circuit L.A.R. 109.2(b), that the issues presented in this appeal lack

legal merit for purposes of counsel filing a petition for writ of certiorari in the Supreme

Court of the United States.




                                              5